DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 12/15/2021.
Claims 2, 3, 12, 14, 16 and 20 have been cancelled.
Claims 1, 4, 5-11, 13, 15, and 17–19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1, 4, 5-11, 13, 15, and 17–19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 15 recite a method and system for associating units of medication with a therapeutic use of the medication by an individual. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 15 recite, at least in part, a method for associating units of medication with a therapeutic use of the medication by an individual, the method comprising: obtaining prescription information associated with an individual, wherein the prescription information comprises of an indication of a medication relating to a medical condition of the individual, wherein the prescription information further comprises an indication of a dosing schedule, the dosing scheduling corresponding to a schedule for consuming a plurality of units of the medication; calculating a therapeutic use date using the prescription information, wherein the therapeutic use date is different from and later than a strict adherence date, the strict adherence date corresponding to a minimum amount of time the prescription can be completed by the individual in accordance with the dosing schedule, wherein the therapeutic use date is different from and earlier than an expiration date of the plurality of units of the medication, wherein the therapeutic use date corresponds to a date by which consumption of any of the medication will have no legitimate therapeutic value to the individual with respect to the medical condition, wherein the therapeutic use date is unrelated to a chemical efficacy of the medication; generating a machine-readable file associated with the therapeutic use date, the machine-readable file comprising a plurality of instructions for marking the therapeutic use date on the medication; and communicating the machine-readable file to a medication marking apparatus, wherein medication marking apparatus automatedly marks  the therapeutic use date e-on each of plurality of units of the medication based at least in part on the plurality of instructions.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining prescription information associated with an individual, wherein the prescription information comprises of an indication of a medication relating to a medical condition of the individual, wherein the prescription information further comprises an indication of a dosing schedule, the dosing scheduling corresponding to a schedule for consuming a plurality of units of the medication) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements of one or more processors in processing systems. These elements are broadly recited in the specification at, for example, paragraph [0036] which describes the information processing system. “The information processing system 102 may be equipped with networking equipment and network software applications (for example, a web browser) that facilitate communications via one or more networks (for example, the Internet or an intranet). The information processing system 102 may have varied local computing resources such as central processing units and architectures, memory, mass storage, graphics processing units, communication network availability and bandwidth, and so forth. Further, the information 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 4, 5-11, 13, and 17–19 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 4, 5-11, 13, and 17–19 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, Examiner notes the arguments and has withdrawn the rejection in light of the newly amended claims.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Page 8 of the remarks, Applicant argues, “Applicant submits that the amended claims do not merely recite using a computer as a tool to implement an abstract idea (whether related to information that can be managed using pen and paper, a mental process, organizing human activity or otherwise), but rather to solving a technical problem that arises in integrating multiple, large disparate data sets of patient information and/or prescription information, which are constantly being updated, with a technical solution that results in being able to aggregate and filter large non-standard data sets for particular patient information, calculate a therapeutic use date, generate a machine readable file, and provide the file to a medication marking apparatus that automatedly marks the therapeutic use date based the file.”  On Page 9 of the remarks, Applicant further argues, “These claim elements in combination result in the claimed method being able to aggregate, parse, or filter large amounts of non-standard data, and to automatically generate a patient-specific therapeutic use date that corresponds to the particular medical condition from which the patient ails.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and transmit 
On Page 11 of the remarks, Applicant argues, “As an example, with respect to Claim 1, Applicant submits that various claim limitations in at least Claim 1 amount to significantly more than the alleged abstract idea in the Office Action. For example, Applicant submits that multiple claim elements, especially in combination, are individually or collectively a “specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present,” as examiners are instructed to consider at Step 2B in the 2019 PEG.” However, Examiner respectfully disagrees. Applicant argues that the abstract idea is not well-understood, routine and conventional, however this analysis is only done for the additional elements. Even if taken into consideration, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686